DETAILED ACTION

1.	This Office action is responsive to the amendment filed 06/07/2021.  Claim 2 is cancelled.  Claims 1 and 3-6 are present for examination.

2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. section 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless --

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

s 1 and 3-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang (CN103440205A and the machine translation of CN103440205A).
1. 	A data deposition method applicable to a flash memory in a display device, the method comprising: 
	step S1, dividing a first user storage area and a second user storage area from the flash memory (corresponds to “dividing a flash memory into two storage areas”, see Abstract), so as to store structured data; and 
	step S2, circularly and alternately storing, according to one pre-set strategy, the structured data between the first user storage area and the second user storage area (corresponds to “writing unit data is erased from the data blocks when there is no space in another storage area”, see Abstract; this implies when the another storage area is full data is erased from blocks to free up memory, “the data are written in the data blocks of different storage areas alternatively”, “through the two memory area is divided into a data block, the data is alternately written into different storage area of the data block”, see machine translation), 
wherein the pre-set strategy is to: 
	store the structured data in the first user storage area or the second user storage area, when any one of the first user storage area and the second user storage area is full (corresponds to “1st storage area full, no write space”, see machine translation), store the structured data in the first user storage area or the second user storage area that is not full, and the process is circularly and alternately performed (writing of data is discussed throughout the machine translation); 
	wherein, when the first user storage area or the second user storage area, in which the storing of the structured data is currently performed, is full, all the data in the first user storage area or in the second user storage area, in which the storing of the structured data is not performed, is erased (corresponds to “(w)hen the 1st storage region has no write space, erasing 1st storage area”, “
 see machine translation); “(w)hen the 2nd memory region has no write space, erasing 2nd storage area”, “assuming that there is no write space 1st storage area…write operation, erase 1st storage area…data…written to…1st a storage area of the data block, or as 1st initial data block of the memory area”, (see machine translation)
	a first single data storage area and a second single data storage area are further divided from the flash memory (corresponds to other memory areas of the flash).
	
The remaining dependent claim features are expressly or inherently found in the applied art.  

4.	Claims 1 and 3-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang (CN103294615A and the machine translation of CN103294615A). 
1. 	A data deposition method applicable to a flash memory in a display device, the method comprising: 
(corresponds to “FLASH is partitioned….areas are divided into a plurality of storage units”, see Abstract), so as to store structured data; and 
	step S2, circularly and alternately storing, according to one pre-set strategy, the structured data between the first user storage area and the second user storage area (corresponds to “data continuously written in until a complete storage area is filled with the data; and on-time erasure operation is performed on a previous storage area after the data are successfully written in the next storage area”, see Abstract; “the data can be continuously written, until the write…complete storage area”, see machine translation), 
wherein the pre-set strategy is to: 
	store the structured data in the first user storage area or the second user storage area, when any one of the first user storage area and the second user storage area is full, store the structured data in the first user storage area or the second user storage area (corresponds to “(w)hen the memory area not write is full, the user information to be written is written into the memory area…Written when the storage area is full…determining whether the memory region to the last storage area, if not, then the next memory region for the current memory area is determined” (appears to mean when the write memory area is not full, the user information to be written is written into the memory area and when full written into the last storage area or next memory region), see machine translation); 
	wherein, when the first user storage area or the second user storage area, in which the storing of the structured data is currently performed, is full, all the data in the first user storage area or in the second user storage area, in which the storing of the structured data is not performed, is erased (corresponds to “data can be erased after the data are successfully written in”, see Abstract; see “erased” throughout the machine translation)
	a first single data storage area and a second single data storage area are further divided from the flash memory (corresponds to other memory areas of the flash).

5.	Applicant's arguments filed 06/07/2021 have been fully considered but they are not deemed to be persuasive.
	Applicant should reconsider the rejection above given the amendment to the claims.

6.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. section 1.136(a).  

7.	A SHORTENED STATUTORY PERIOD FOR RESPONSE TO THIS FINAL ACTION IS SET TO EXPIRE THREE MONTHS FROM THE DATE OF THIS ACTION.  IN THE EVENT A FIRST RESPONSE IS FILED WITHIN TWO MONTHS OF THE MAILING DATE OF THIS FINAL ACTION AND THE ADVISORY ACTION IS NOT MAILED UNTIL AFTER THE END OF THE THREE-MONTH SHORTENED STATUTORY PERIOD, THEN THE SHORTENED STATUTORY PERIOD WILL EXPIRE ON THE DATE THE ADVISORY ACTION IS MAILED, AND ANY EXTENSION FEE PURSUANT TO 37 C.F.R.  1.136(a) WILL BE CALCULATED FROM THE MAILING DATE OF THE ADVISORY ACTION.  IN NO 
Any response to this final action should be mailed to:
Box AF
Commissioner for Patents
PO Box 1450
Alexandria, VA 22313-1450

or faxed to:
(571) 273-8300, (for Official communications intended for entry)
Or:
(571) 273-4208, (for Non-Official or Draft communications, please label "Non-Official" or "DRAFT")
		Or:
Via e-mail at Jack.Lane@uspto.gov (for Non-Official or Draft communications, please label “Non-Official or “DRAFT”)

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reg Bragdon can be reached on 571 272-4204.  
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571 272-2100.

/JOHN A LANE/
Primary Examiner, Art Unit 2139